September 28, 2010 The GKM Funds 11150 Santa Monica Boulevard Suite 850 Los Angeles, California90025 Re:The GKM Funds, File Nos. 333-71402 and 811-10529 Gentlemen: A legal opinion that we prepared was filed with Pre-Effective Amendment No.1 to the Registration Statement for The GKM Funds (the “Legal Opinion”).We hereby give you our consent to incorporate by reference the Legal Opinion into Post-Effective Amendment No.9 to the Registration Statement (the “Amendment”), and consent to all references to us in the Amendment. Very truly yours, /s/ Thompson Hine LLP THOMPSON HINE LLP
